Citation Nr: 1514084	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  05-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for residuals of prostate cancer, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty service from January 1960 to December 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied service connection for asbestosis and an April 2008 rating decision of the RO in Waco, Texas which denied service connection for prostate cancer.  

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a July 2008 travel board hearing at the RO and again during a December 2014 videoconference hearing held at the RO.  Transcripts of the hearings are of record and have been reviewed.  

In a November 2008 decision, the Board denied service connection for asbestosis.  The Veteran appealed the Board's decision as to this issue to the United States Court of Appeals for Veterans Claims (Court).  In an July 2009 Order, the Court granted a Joint Motion for Remand which included vacating the November 2008 Board decision as it pertained to the issue of service connection asbestosis. 

In November 2009, the Board remanded the claim for service connection for asbestosis for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for prostate cancer as secondary to asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The competent medical evidence of record establishes that the Veteran has a current diagnosis of asbestosis, which is as likely as not related to asbestos exposure during service.

CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for asbestosis due to in-service exposure to asbestos has been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Given the favorable disposition to grant the claim for entitlement to service connection for asbestosis, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.



Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure. 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). 

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).   Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00. 

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments related to an asbestosis disability.

The Veteran's DD 214 Form shows he was a Seaman Recruit upon entry into service. 

On private evaluation in January 2001, the examiner noted that the Veteran had a chronic cough, representing either sinus or some bronchiectasis.  He noted the Veteran's report of asbestos exposure during service in 1960 while doing maintenance work aboard a ship containing steam pipes insulated with asbestos.  The Veteran reported that following service, between 1963 and 1966, he used asbestos wraps while insulating pipelines; from 1966 to 1968 he repaired heavy construction equipment that used asbestos brakes; and from 1968 to 1976, he worked wrapping pipes with asbestos and insulating exhaust pipes on boats using insulating mud that he believed contained asbestos.  X-rays revealed bilateral, small, irregular opacities of a mild abundance at both lung bases and no pleural disease.  The examiner concluded the Veteran had asbestosis without physiologic impairment.  He noted there was no evidence of a respiratory tract malignancy. 

On VA examination in July 2002, the examiner noted the Veteran was a mechanic and welder for 40 years.  The Veteran stated he was exposed to asbestos aboard a ship during service as he participated in tearing of asbestos, as well as cleaning and working on the deck force, without wearing any protection.  The diagnosis was a history of asbestos exposure, with chest X-rays and pulmonary function tests pending.  VA pulmonary function tests in October 2002 revealed normal spirometry. 

In August 2004, the Veteran had a diagnosis of acute bronchitis and a history of pulmonary asbestosis. 

A September 2004 emergency department note demonstrated a past medical history of asbestosis.

VA progress notes show that from May 2006 to December 2006, a history of asbestos was indicated, and the Veteran complained of chronic cough productive of yellow sputum and there was no shortness of breath, coughing or wheezing.

The Veteran underwent a VA examination in March 2010.  He reported that he served on a destroyer in Vietnam where he was exposed to asbestos dust when overhauling the ship.  He also reported that he slept in an asbestos lined area.  He noted that post-service, he worked as a laborer and mechanic on heavy equipment.  He stated that he had smoked for a 10 year period but stopped in 1970.  The examiner indicated that the Veteran had severe chronic obstructive pulmonary disorder (COPD) with response to bronchodilator, also mild restrictive defect, and normal to supernormal diffusion when volume considered consistent with COPD and "could be consistent with COPD".

A July 2010 CT scan of the chest revealed specific signs of asbestos exposure and other nonspecific radiologic abnormalities.  A nodule of the right pleural could be related to asbestos exposure.

The Veteran underwent a VA examination in September 2011.  The examiner noted that the Veteran had a history of asbestos exposure and classic plaque.  He had smoked for 12 years but had stopped smoking over 40 years ago.  The examiner noted that the post-service, the Veteran had worked with heavy mechanical equipment and dust but that he did not have any specific information to clarify whether there was post-service asbestos exposure or not.  The examiner indicated that the Veteran had a history of asbestos exposure in the Navy and that his last CT scan of the chest showed nonspecific nodule which could be seen in a variety of conditions including asbestos exposure.  He noted, however, that the classic calcified pleural plaque and insterstial lung disease was not seen on imaging.  He indicated that the pulmonary function test (PFT) had both an obstructive and a restrictive pattern.  He opined that it was at least as likely as not that the Veteran had asbestosis related to military service since he had a restrictive defect out of proportion to his body mass index and his history of asbestos exposure in the military without information of clear asbestos exposure after military service.

In June 2012, the September 2011 VA examiner reviewed the record to determine whether the Veteran had asbestosis and whether it was related to his service.  He noted that the Veteran reported serving for two years in Vietnam aboard an old destroyer that was lined with asbestos, and that he also had exposure during overhauls on the outer ship.  The examiner noted that post-service exposure included work as a mechanic.  He indicated that PFT in March 2010 demonstrated severe obstructive defect with mild restrictive defect, and that a CT scan in April 2012 did not show any lung consolidation, effusion or pneumonia.  It did not mention pleural thickening or pleural calcifications or round ateletcatsis (finding of asbestos effect often used in consideration of asbestos effect on the lungs).  The examiner opined that the Veteran had a history of asbestos exposure during his two years in the service and post-service as a mechanic.  He concluded that the Veteran did not have asbestosis.  He reasoned that PFT showed mostly obstructive defect while asbestosis is mostly a restrictive defect, and that the most recent CT scan of the chest did not show any of the classic findings of asbestos effect which also ruled out asbestosis.

A November 2012 VA treatment note indicated that the Veteran had a current diagnosis of asbestosis for which he saw a pulmonologist.  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for an asbestosis disability is warranted. 

The Board served upon the U.S.S. Carpenter where asbestos exposure is conceded.  In this instance however, there are conflicting opinions on whether the Veteran has the first element a service connection claim which is medical evidence of a current disability of asbestosis.

As noted above, the June 2012, a VA respiratory examination reviewer determined that the Veteran did not have asbestosis.  However, multiple VA records including the September 2011 VA examination diagnosed the Veteran with asbestosis.  Additionally, most recently, a November 2012 VA treatment record indicated that the Veteran had a current diagnosis of asbestosis.

While the June 2012 VA respiratory exam reviewer determined that the Veteran did not have asbestosis, the reviewer did not address the multiple diagnoses of asbestosis throughout the record as well as the July 2010 CT scan of the chest which revealed specific signs of asbestos exposure and other nonspecific radiologic abnormalities.  As noted above, the most recent VA treatment record in November 2012 also contains a diagnosis of asbestosis.

Thus, when affording the Veteran the benefit of the doubt, the Board finds that the first element of medical evidence of a current disability is accordingly met. 

Therefore, the question to be decided in the present appeal is whether the current asbestosis is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of asbestosis.  However, when considering the circumstances of the Veteran's service aboard the U.S.S. Carpenter, the Board finds that the Veteran had in-service asbestos exposure.

Additionally, the September 2011 VA examiner specifically determined that it was at least as likely as not that the Veteran had asbestosis related to military service since he had a restrictive defect out of proportion to his body mass index and his history of asbestos exposure in the military without information of clear asbestos exposure after military service.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran has a current asbestosis disability that was caused by his service.

Accordingly, the Board finds that the evidence is at least in equipoise as to a relationship between the Veteran's asbestosis and his period of service.  Therefore, the Board resolves any doubt on this matter in the Veteran's favor.  See 38 C.F.R. § 3.102.
 
Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for asbestosis is warranted.  


ORDER

Entitlement to service connection for asbestosis is granted.




REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for residuals of prostate cancer, to include as due to asbestos exposure.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

At his December 2014 hearing, the Veteran testified that his current residuals of prostate cancer were a result of his asbestos exposure while in service aboard the U.S.S. Carpenter.

In the April 2008 rating decision, the Waco RO denied the Veteran's claim on the basis that there was no scientific evidence available that showed that there was a positive association between asbestos exposure and prostate cancer.

However, subsequent to the April 2008 rating decision, the Veteran's representative has submitted multiple internet articles which documented a relationship between the etiologies of prostate cancer and asbestos exposure.  

As the Veteran contends that his residuals of prostate cancer disability are related to his in-service asbestos exposure and has provided medical literature which supports his assertions, the Board finds that he should be scheduled for a VA examination and opinion to determine whether the Veteran's residuals of prostate cancer disability is related to his active duty service, to include as due to asbestos exposure.

The Board notes that the Veteran has yet to undergo a VA examination for his claimed prostate cancer disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale is needed to resolve the claim of entitlement to service connection for residuals of prostate cancer, to include as due to asbestos exposure.  See 38 U.S.C.A. § 5103A (d) (2) (West 2014 & Supp. 2014), 38 C.F.R. § 3.159(c) (4) (i) (2014); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of his claimed residuals of prostate cancer disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a current headache disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the current residuals of prostate cancer disability is related to the Veteran's service, to include his conceded asbestos exposure.  

Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should specifically address the internet articles submitted by the Veteran's representative which address a possible relationship between prostate cancer and asbestos exposure.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


